Citation Nr: 1121035	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected Type II Diabetes Mellitus or exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, in particular, to have the Veteran undergo a VA Compensation and Pension Examination (C&P Exam) for a medical nexus opinion concerning the etiology of his hypertension, and especially insofar as whether it is attributable to his military service, including the result of exposure to Agent Orange or caused or aggravated by his already service-connected Type II Diabetes Mellitus.


FINDING OF FACT

The most probative, i.e., competent and credible, evidence of record indicates the Veteran's hypertension is not attributable to his military service - including to his presumed exposure to herbicides, and was not caused by his service-connected Type II Diabetes Mellitus and is not being chronically exacerbated by it either.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in September 2004 and June 2006, the RO advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  Consider, as well, that the RO issued the September 2004 VCAA notice letter prior to initially adjudicating his claim in January 2005, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

It equally deserves mentioning that a September 2006 letter apprised the Veteran of the downstream disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And, as importantly, since providing those additional notices in June and September 2006, the Remand and Rating Development Team at the RO in Huntington, West Virginia, has readjudicated his claim in the March 2010 supplemental statement of the case (SSOC), including considering any additional evidence received or otherwise obtained in response to those additional VCAA notices.  This is important to point out because if, as here, the notice provided prior to initially adjudicating the claim was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post- adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), service personnel records, private medical records, and VA medical records - including the report of his VA C&P Exam discussing the etiology of his hypertension and its claimed relationship to his military service, the determinate issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  The Remand and Rating Development Team obtained this necessary medical nexus opinion in February 2010, so the Board is satisfied there was substantial compliance with this September 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran indicated in his March 2010 response to the SSOC issued earlier that same month that he had no other information or evidence to submit.  He therefore asked the Remand and Rating Development Team to return his case to the Board for further appellate consideration as soon as possible.  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.


II.  Entitlement to Service Connection for Hypertension

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions like cardiovascular-renal disease, including hypertension, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service. 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic 
B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  Indeed, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for certain conditions, including circulatory disorders such as hypertension.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).  So, clearly, the Veteran is not entitled to this presumption of service connection because hypertension, his claimed condition, is among those expressly excluded from this presumption.


The Veteran, however, may still directly link his hypertension to his military service, including to said exposure, just not presumptively.  That is to say, even when, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

So there remains the possibility of the Veteran showing his hypertension was directly incurred in service (i.e., initially manifested or began during his service), or to a compensable degree within one year of his discharge (another presumption), or that it is secondary to a service-connected disability - and, specifically, his already service-connected Type II Diabetes Mellitus, meaning his diabetes either caused or has chronically (permanently) aggravated his hypertension.  See 38 C.F.R. § 3.310(a) & (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this latter secondary basis, there must be:  (1) evidence of the claimed disability; (2) evidence of a 
service-connected disability; and (3) evidence establishing a nexus or link between the service-connected disability and the claimed disability.  And medical evidence is usually, though not always, required to establish this linkage.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).


The report of the Veteran's February 2010 VA C&P Exam list a diagnosis of hypertension, so there is no disputing he has this claimed disability.  As explained, this is the first and indeed perhaps most fundamental requirement for any 
service-connection claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  However, this disability still must be linked to his military service - either directly, presumptively (as shown within one year of his discharge), or as secondary to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that his claim fails.

As the RO already has conceded in awarding him service connection for his Type II Diabetes Mellitus, the Veteran's service personnel records document his service in Vietnam from July 1969 to August 1970, so during the Vietnam era.  38 C.F.R. § 3.2(f).  Therefore, he presumptively was exposed to Agent Orange while there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, as already explained, unlike Type II Diabetes Mellitus, hypertension is not on the list of diseases presumptively associated with herbicide exposure; in fact, to the contrary, hypertension is expressly precluded from this presumption.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  So even though the Veteran was presumptively exposed to Agent Orange in Vietnam, he is not entitled to presumptive service connection because hypertension is not a presumptive disease.



Moreover, regarding the possibility of direct incurrence of this condition in service, the Veteran's service treatment records - including the report of his military discharge examination, make absolutely no mention or reference to any relevant complaints or objective clinical findings such as persistently elevated blood pressure suggestive of hypertension.  This is probative evidence against the notion he had hypertension during his military service, which ended in January 1973.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight than evidence offered years later, long after the fact).

There equally is no indication the Veteran had hypertension within the one-year presumptive period following his discharge from service, meaning by January 1974.  In fact, hypertension was not first diagnosed until many years later, in April 2004, so not until some 30 more years.  This, too, is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

In Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran also is competent, for example, to say he had elevated blood pressure readings at an earlier date or was told that he did because this is not a determination "medical in nature," rather, is capable of lay observation and experience.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  And establishing continuity of symptomatology under 38 C.F.R. § 3.303(b), such as by way of competent lay evidence, is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

But having said all of that, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So the Board does not have to blindly accept the Veteran's lay allegations of having had persistently elevated blood pressure since service as also credible and, thus, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board, instead, must weigh his lay testimony against the other relevant evidence in the file.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's post-service treatment records show his initial diagnosis of Type II Diabetes Mellitus was in April 2004, so the same year as his initial diagnosis of hypertension.  In December 2004, he was afforded a VA C&P Exam for a medical nexus opinion concerning the etiology of his hypertension, and specifically considering the likelihood it was directly related to his military service or secondary to his Type II Diabetes Mellitus.  After reviewing the claims file for the pertinent medical and other history and conducting a physical examination of the Veteran, the VA C&P examiner determined the Veteran's hypertension was not at least as likely as not related to his military service or to his Type II Diabetes Mellitus.  However, that VA examiner also reserved judgment pending receipt of and an opportunity to consider private medical records from Dr. M.C.M., from 2002.  Specifically, that VA examiner indicated she had requested the Veteran obtain and forward his medical records from his 2002 hospitalization when he was admitted for shortness of breath and had a complete workup.  That VA examiner determined that, at the time of her evaluation, it was difficult to make the correlation between the Veteran's hypertensive state and his Type II Diabetes Mellitus since they were diagnosed at the same time - in April 2004.  Following that examination, the RO obtained these 2002 private medical records from Dr. M.C.M.

Since, however, there was no indication that VA examiner was given an opportunity to review or consider these additional records, as she had requested, the Board remanded the claim for hypertension in September 2009 for this additional consideration.  And, as a result, the Veteran had another VA C&P Exam in February 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating this additional medical opinion obtained on remand must support its conclusion with an analysis the Board can consider and weigh against any contrary opinions or evidence.)

After reviewing the Veteran's claims file and medical records and upon conducting a clinical examination, this additional February 2010 VA C&P examiner indicated it is not at least as likely as not the Veteran's hypertension (HTN) is related to his military service - including his exposure to Agent Orange (AO).  The underlying rationale for this unfavorable opinion was that the Veteran's hypertension was not diagnosed until approximately 5 years ago, presumably referring to the initial diagnosis in April 2004, so it was not present while he was in the service.

This additional VA C&P examiner further explained that hypertension also is not a presumptive diagnosis for Agent Orange exposure.  And, lastly, this commenting VA examiner concluded by pointing out that, although the Veteran has Type II Diabetes Mellitus (DM), there is no evidence of renal dysfunction to indicate the hypertension is a complication of or aggravated by his Type II Diabetes Mellitus.

The February 2010 VA examiner's opinion is well-reasoned and based on an objective clinical evaluation of the Veteran and his specific circumstances.  Hence, it has the proper factual foundation and predicate and, thus, is entitled to a lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  And perhaps most importantly, the opinion includes discussion of the underlying rationale - which is where most of the probative value is derived, not merely from reviewing the claims file - by explaining the Veteran does not have one of the commonly-accepted indicators of diabetes-induced hypertension, namely, renal dysfunction.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court indicated "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

The Board is sympathetic to the Veteran's claim.  However, in the absence of competent and credible evidence supporting his claim, the Board finds that the most probative evidence of record does not indicate his hypertension is attributable to his military service - including to his presumed exposure to herbicides (Agent Orange) in Vietnam or caused or aggravated by, and thus not secondary to, 
his service-connected Type II Diabetes Mellitus.  Moreover, because, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hypertension is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


